MEMORANDUM ***
Marcos Cardenas, a native and citizen of Mexico, petitions pro se for review of the *19Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We vacate and remand.
The IJ denied relief for failure to demonstrate the requisite hardship and period of continuous physical presence, and the BIA summarily affirmed. Because the BIA’s “affirmance without opinion endorses only the result of the IJ’s decision and not its reasoning, we do not know whether the BIA’s decision was based on the reviewable or unreviewable ground, or both.” Lanza v. Ashcroft, 389 F.3d 917, 927 (9th Cir.2004). Therefore, “intelligent exercise of our appellate jurisdiction” requires that we vacate and remand. Id. at 932.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *19courts of this circuit except as provided by Ninth Circuit Rule 36-3.